Case 1:20-cv-02074-KMT Document 34 Filed 10/02/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT
                  COURT FOR THE DISTRICT OF COLORADO
                         Judge Daniel D. Domenico

      Case No. 1:20-cv-02074-DDD-KMT


      ROSE BANKS, LAMONT BANKS, DAVID BANKS, and COLORADO
      SPRINGS FELLOWSHIP CHURCH,

           Plaintiffs,

      v.

      TERRELLE JACKSON,

           Defendant.


                ORDER DENYING MOTION FOR PRELIMINARY
                            INJUNCTION


           Plaintiff Rose Banks, who is the pastor of Plaintiff Colorado Springs
      Fellowship Church, and her two sons, Plaintiffs Lamont and David
      Banks, allege that one of the former parishioners of their church, De-
      fendant Terrelle Jackson, has been defaming them on the inter-
      net. Plaintiffs thus filed this suit for defamation, intentional infliction of
      emotional distress, and outrageous conduct. See First Am. Compl., Doc.
      10. Currently before the court is Plaintiffs’ motion for a preliminary in-
      junction under Federal Rule of Civil Procedure 65. Doc. 20. Plaintiffs
      ask the court to enjoin Mr. Jackson “from posting or disseminating any
      further statements, comments or otherwise publishing any remarks or
      observations regarding the named Plaintiffs herein.” Id. at 1.

           Under the Plaintiffs’ requested injunction, the court would prohibit
      Mr. Jackson from speaking, writing, or publishing regarding the Plain-
      tiffs. This kind of prohibition is known in legalese as a “prior restraint,”
Case 1:20-cv-02074-KMT Document 34 Filed 10/02/20 USDC Colorado Page 2 of 3




      which “is just a fancy term for censorship.” McCarthy v. Fuller, 810 F.3d
      456, 461 (7th Cir. 2015). The prior restraint has been roundly rejected.
      See Kinney v. Barnes, 443 S.W.3d 87, 90 (Tex. 2014) (“The U.S. Supreme
      Court has long recognized that ‘prior restraints on speech and publica-
      tion are the most serious and the least tolerable infringement on First
      Amendment rights.’” (quoting Neb. Press Ass'n v. Stuart, 427 U.S. 539,
      559 (1976)). The court will not enter the requested injunction.
         First, a prior restraint of alleged defamation violates the traditional
      rule “that equity does not enjoin a libel or slander and that the only
      remedy for defamation is an action for damage.” Wagner Equip. Co. v.
      Wood, 893 F. Supp. 2d 1157, 1160 (D.N.M. 2012) (quoting Cmty. for Cre-
      ative Non–Violence v. Pierce, 814 F.2d 663, 672 (D.C. Cir. 1987)). This
      principle holds special weight at this stage of the case, as no preliminary
      injunction can issue when a movant has an adequate remedy at law—
      i.e. money damages. N. California Power Agency v. Grace Geothermal
      Corp., 469 U.S. 1306, 1306 (1984).
         Second, prior restraints of expression generally violate the First
      Amendment. Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Re-
      lations, 413 U.S. 376, 390 (1973) (“The special vice of a prior restraint is
      that communication will be suppressed, either directly or by inducing
      excessive caution in the speaker, before an adequate determination that
      it is unprotected by the First Amendment.”). To be sure, while a prior
      restraint of defamation is presumptively unconstitutional, it isn’t quite
      unconstitutional per se. See CBS, Inc. v. Davis, 510 U.S. 1315, 1317
      (Blackmun, Circuit Justice, 7th Cir., 1984) (“Although the prohibition
      against prior restraints is by no means absolute, the gagging of publica-
      tion has been considered acceptable only in ‘exceptional cases.’”); McCar-
      thy, 810 F.3d at 462 (noting that the problem with the position that def-
      amation can never be enjoined “is that it would make an impecunious
      defamer undeterrable.”).

                                           2
Case 1:20-cv-02074-KMT Document 34 Filed 10/02/20 USDC Colorado Page 3 of 3




         But a preliminary prior restraint, which is at issue here, is, in fact,
      something the court cannot do. Under modern case law, an injunction of
      defamation is permissible only if it is (1) “narrowly tailored,” (2) “based
      upon a continuing course of repetitive speech,” and (3) “granted only af-
      ter a final adjudication on the merits that the speech is unprotected.”
      Auburn Police Union v. Carpenter, 8 F.3d 886, 903 (1st Cir. 1993); see
      also Pittsburgh Press, 413 U.S. at 390 (upholding prior restraint injunc-
      tion where “no interim relief was granted,” meaning the court’s order
      “will not have gone into effect before our final determination that the
      actions of [the defendant] were unprotected.”).
         That last requirement—that a prior-restraint injunction is only per-
      missible “after final adjudication on the merits”—is ultimately what
      sinks Plaintiffs’ motion in this case. Plaintiffs ask the court to enjoin Mr.
      Jackson from speaking about them (which is certainly not a narrowly-
      tailored request) before a jury has determined that Mr. Jackson’s com-
      ments were in fact false and defamatory. McCarthy, 810 F.3d at 462 (“An
      injunction against defamatory statements, if permissible at all, must not
      through careless drafting forbid statements not yet determined to be de-
      famatory, for by doing so it could restrict lawful expression.” (emphasis
      added)). Accordingly, the court DENIES Plaintiffs’ motion for prelimi-
      nary injunction.


      Dated: October 2, 2020.            BY THE COURT:




                                                _____________________________
                                                Daniel D. Domenico
                                                United States District Judge




                                           3
